UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 o Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Ste 101, New York, NY (Address of principal executive offices) (Zip Code) (208) 556-1181 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report:N/A Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES NO X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated Filer X Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares of the registrant’s common stock, no par value per share, outstanding as of June 30, 2008 was 57,117,089. DOCUMENTS INCORPORATED BY REFERENCE:None. ATLAS MINING COMPANY AND SUBSIDIARIES SECOND QUARTER 2-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page(s) Item 1. Consolidated Financial Statements Consolidated Balance Sheets, June 30, 2008 (unaudited) and December 31, 2007 4-5 Consolidated Statements of Operations and Comprehensive Loss(unaudited) for the Three Months Ended June 30, 2008 and 2007 and for the Six Months Ended June 30, 2008 and 2007 6-7 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2008 and 2007 8-9 Condensed Notes to the Consolidated Financial Statements (unaudited) 10-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures Certification Under Sarbanes-Oxley Act of 2002 PREFATORY NOTE This Quarterly Report of Form 10-Q for the quarter ended June 30, 2008 was required to be filed on August 14, 2008.On January 11, 2008 a Special Committee of the Board of Directors was appointed to review and investigate the conduct of our prior management and any issues arising therefrom.The Special Committee has reported its findings to the staff of the Securities and Exchange Commission (“SEC”) in July 2008 and issued a press release summarizing its findings in August 2008.The Special Committee concluded that it was necessary to restate the financial statements, and to file amended Quarterly Reports of Form 10-Q for the fiscal quarters ended, March 31, and June 30, 2007. The restatement at June 30, 2007 relate to the following matters: · The Company restated the previously issued unaudited financial statements at June 30, 2007 to properly reflect segregation of related party receivables from trade accounts receivable.The restated balance sheet includes an increase of $1,498 to related party receivables, and a decrease to trade accounts receivable for the same amount.The financial results presented in this report reflect the restatement of the Company’s financial results. · The Company restated the previously issued unaudited financial statements at June 30, 2007 to properly expire deposits and prepaids.It has been determined that deposits and prepaids were overstated by $10,137 at June 30, 2007.The financial results presented in this report reflect the restatement of the Company’s financial results. · The Company restated the previously issued unaudited financial statements at June 30, 2007 to properly record extinguishment of bad debt.It has been determined that long-term notes receivable was overstated by $20,000 at June 30, 2007.The financial results presented in this report reflect the restatement of the Company’s financial results. · The Company restated the previously issued quarterly unaudited financial statement for the period ended June 30, 2007 to properly reflect the accrual of payroll liabilities. It has been determined that the expense connected with workers’ compensation expense was understated by $15,207.Thus, the restatement includes such amount as additional expense.The financial results presented in this report reflect the restatement of the Company’s financial results. · The Company restated the previously issued quarterly unaudited financial statements for the period ended June 30, 2007 to reclassify recognition of long-term debt.It has been determined that certain contracts were improperly recorded at notes payable instead of leases payable.The restatement includes correction of improper identification of the long-term debt.The financial results presented in this report reflect the restatement of the Company’s financial results. Because the disclosure in this report makes certain statements as to conditions and beliefs of, and information available to, the Company and management during the period covered by this report and because the management during 2007 has been replaced, it has been necessary for us to make certain assumptions as to what were the Company’s or the Board of Directors conditions, beliefs, and information for the financial information at June 30, 2007. PART I.FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable Accounts receivable – related party - 0 - Investments – available for sale Advances Mining supplies Deposits and prepaids Total Current Assets Property and Equipment Land and tunnels Land improvements Buildings Mining equipment Milling equipment Laboratory equipment Office furniture and equipment Vehicles Less:Accumulated depreciation ) ) Total Property and Equipment TOTAL ASSETS $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 4 ATLAS MINING COMPANY AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (Unaudited) Current Liabilities Accounts payable and accrued liabilities $ $ Stock awards payable Current portion of notes payable - 0 - Current portion of leases payable Total Current Liabilities Long-Term Liabilities Long-term portion of notes payable - 0 - Long-term portion of leases payable Total Long-Term Liabilities TOTAL LIABILITIES Commitments and Contingencies - 0 - - 0 - Minority Interest Stockholders’ Equity Preferred stock, $1.00 par value, 10,000,000 shares authorized, noncumulative, nonvoting, nonconvertible, none issued or outstanding - 0 - - 0 - Common stock, no par value, 60,000,000 shares authorized, 57,117,089 and 54,173,594 shares issued and outstanding at June 30, 2008 and December 31, 2007, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 5 ATLAS MINING COMPANY AND SUBSIDIARY Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues Contract mining $ Total Revenues Cost of Sales Contract mining Total Cost of Sales GROSS PROFIT Operating Expenses Exploration & development costs Mining production costs General & administrative Disposition of vehicle ) - 0 - ) - 0 - Bad debt, accounts receivable - 0 - - 0 - Total Operating Expenses Net Operating Income (Loss) Other Income (Expenses) Interest income Interest expense - 0 - ) ) ) Realized gain (loss) on securities available for sale - 0 - ) - 0 - Gain (loss) on revaluation of stock awards ) - 0 - - 0 - Special investigation fees and expenses ) - 0 - ) - 0 - Bad debt - 0 - - 0 - - 0 - ) Total Other Expense ) INCOME (LOSS) BEFORE INCOME TAXES ) ) ) Provision for Income Taxes - 0 - - 0 - - 0 - - 0 - Minority Interest - 0 - ) - 0 - (1
